Citation Nr: 1750361	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army Reserves with periods of active duty from April 1975 to October 1975, from March 1978 to August 1979, and from September 1991 to March 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The issue of entitlement to service connection for an acquired psychiatric disorder was previously remanded by the Board in August 2013 and in July 2017, primarily to obtain records from the Social Security Administration (SSA) and afford the Veteran a VA psychiatric examination.  To this end, SSA records have been associated with the claims file.  The Veteran was also provided the requested VA examination in August 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disorder did not manifest during active military service and is not otherwise causally related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.317 (2017).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

The Veteran seeks service connection for a disability initially claimed as PTSD.  He contends that his psychiatric symptoms include sleep disturbances and memory problems.  Statement in Support of Claim, January 2011.  The Veteran has asserted various theories of entitlement to service connection, to include that his claimed psychiatric disorder is due to his service-connected low back disability, and that his psychiatric disorder is attributable to service in Southwest Asia during Operation Desert Storm. VA Form 9, August 2011.  

Initially, the Board notes that a presumption exists for Persian Gulf veterans who served in the Southwest Asia theater of operations and exhibit objective indications of undiagnosed illness and certain medically unexplained chronic multisymptom illnesses (MUCMI). 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2017).  Here, the Veteran had three months of service in Kuwait in 1991 and is a qualifying Persian Gulf veteran under law.  38 C.F.R. § 3.317(e)(1); DD Form 214.  However, as will be discussed in further detail below, his claimed psychiatric disorder does fall under a known diagnosis.  It is not a medically unexplained chronic multisymptom illness as defined by the governing regulation, and does not qualify for a presumption as such.  For the record, the Veteran did receive a VA examination specific to Gulf War related illnesses in February 2016.  There was no evidence found of a disability pattern consistent with undiagnosed illness or MUCMI.  As such, further consideration under 38 C.F.R. § 3.317 is not warranted in this instance. 

Similarly, the Board has also considered whether service connection might be warranted under 38 C.F.R. § 3.309.  Under this provision, service connection is available where certain chronic diseases, to include psychoses, manifests to a compensable degree within one year of separation from service.  However, there is no evidence of a diagnosis of psychosis for this Veteran, thus the Board moves to a service connection analysis on a direct basis.  

To establish an entitlement to compensation for a service-connected disability, a Veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Board finds that a competent diagnosis of PTSD has not been rendered during the course of the current appeal.  PTSD was included in a list of occupational problems noted by a VA vocational rehabilitation counselor in August 2008.  However, vocational rehabilitation is not a diagnostic evaluation for the purpose of psychiatric treatment, and is not found to be competent evidence of a psychiatric diagnosis on its own.  A VA psychiatry note in August 2010 reflected a diagnosis of adjustment disorder with mixed mood disorder secondary to life circumstance and finances, further documenting anxiety not otherwise specified, with PTSD symptoms, but did not diagnose the disorder itself.  More probative weight is given to the VA examinations of September 2009 and August 2017, each of which explicitly sought to determine if a PTSD diagnosis was medically appropriate for the Veteran, with professionals trained and qualified specifically for this purpose. 

The September 2009 VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD based upon stressful in-service events reported by the Veteran, nor did he report an intense fear, feeling of helplessness, or horror in response to these events.  The examiner ultimately rendered a diagnosis of adjustment disorder with mixed anxiety and depressed mood, polysubstance abuse in early partial remission, and cognitive disorder status-post traumatic brain injury.  

The August 2017 VA examiner, a clinical psychologist, also determined that the criteria for a diagnosis of PTSD were not met.  The examiner noted that a review of the Veteran's medical file showed the most recent diagnostic impression of record reflected a July 2017 psychological assessment of unspecified depressive disorder, alcohol use disorder, cocaine use disorder, cannabis use disorder, "rule out PTSD," and neurocognitive disorder secondary to TBI.  The examiner then spent 1.4 hours personally evaluating the Veteran, and found that the Veteran did not have any symptoms consistent with criteria B, C, or D necessary for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  As such, the Board finds the most probative medical evidence of record to reflect that no competent diagnosis of PTSD has been rendered during the course of this appeal.  Rather another acquired psychiatric disorder, an adjustment disorder, is shown to more appropriately reflect the Veteran's current disability and the Board will proceed with the service connection analysis as such. 

The Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, and cognitive disorder status-post traumatic brain injury, in addition to his history of substance abuse.  See, e.g., VA examination, September 2009.  Of note, the traumatic brain injury (TBI) in question occurred post-service in October 2002 as the result of a violent assault/mugging incident in which the Veteran was the victim.  Id.; Private hospital report, October 2002.  Nonetheless, the evidence of record documents the Veteran has a currently diagnosed acquired psychiatric disability.  

The next element necessary to establish service connection is an in-service incurrence or event of disease or injury.  The Veteran's service treatment records, however, do not reflect the diagnosis, complaint, or incurrence of a psychiatric disorder during a period of active military service.  See, e.g., Report of Medical History, September & December 1991 (reflecting Veteran's response "No" to question "Have you ever had or have you now nervous trouble of any sort?"); Separation Examination, March 1992 (showing normal psychiatric clinical evaluation on final period of active service).  Thus, the Board finds no credible evidence of in-service incurrence of psychiatric disability. 

Furthermore, even when a VA psychologist was asked to concede the occurrence of an in-service event for the purpose of an addendum opinion in November 2009, in the form of stress described by the Veteran as stemming from needing to bail out of a truck during Operation Desert Storm and serving around explosives in his capacity as a materiel supply clerk, the examiner found the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood not to be caused by or a result of such a conceded in-service event, but due to more recent situational stressors, such as inability to earn a living, sleep impairment, and pain issues. VA opinion, November 2009.  As such, even if an in-service event or incurrence were to be conceded in the form of stressful Desert Storm service described by the Veteran, a VA examiner found no causal relationship or nexus between the currently diagnosed adjustment disorder and the Veteran's military service on a direct basis, but found it more likely due to post-service causes.  Id.  Based on the foregoing, direct service connection is not warranted for an acquired psychiatric condition other than PTSD. 
The Board has also considered additional theories of entitlement raised by the record.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Here, the Veteran's service-connected disabilities are lumbar strain with degenerative disk disease and tinea cruris.  In July 2017, the Board explicitly remanded this appeal to obtain an opinion as to whether the Veteran's diagnosed psychiatric disability is at least as likely as not caused or aggravated by his service-connected low-back disability.  

The requested examination was conducted in August 2017.  As discussed above, the examiner spent a great deal of time personally evaluating the Veteran, taking a detailed lay history and documenting the Veteran's current psychological state. However, the Veteran was ultimately found to be uncooperative with examination, rendering the examiner unable to reach the necessary determinations.  The examiner indicated that the Veteran was administered two tests and the results from both of the tests indicated that the Veteran was feigning symptoms.  The examiner also indicated that the fact that the Veteran was not diagnosed with a mental disorder is not tantamount to saying that he does not have a mental disorder.  Instead, it reflects that because the Veteran was uncooperative, the examiner was unable to differentiate possible legitimate symptoms from feigned symptoms.  As a result, the examiner could not reach a conclusion as to the requested secondary service connection opinion.  

To this end, the Veteran is reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining pertinent medical evidence, VA has no further obligation.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a psychiatric disorder is not warranted.  38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


